Citation Nr: 1302084	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-26 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine with osteoarthritis.  

2.  Entitlement to service connection for degenerative joint disease of the right hip, to include as secondary to right foot injury residuals.  

3.  Entitlement to service connection for residuals of a right foot injury.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is also the appellant, had active service from September 1979 to September 1983, as well as numerous years of service in the Naval Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.  

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in June 2012 and gave testimony with regard to all three issues listed on the title page of this decision.  

As it relates to the issue of service connection for a right foot disability, the Board notes that the RO, in its initial March 2009 rating determination, denied service connection for a right foot disorder.  In August 2009, the Veteran filed a notice of disagreement which addressed the denial of service connection for the right hip disorder, associated with residuals to a right foot injury.  The Veteran also supplied a statement as to how he injured his right foot at that time.  The Board accepts this statement as a notice of disagreement with the denial of service connection for a right foot disorder.  To date, a statement of the case has not been issued as it relates to the right foot.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part. 


REMAND

As it relates to the claim of service connection for a right foot disorder, as noted above, the RO denied service connection for a right foot disorder in March 2009.  In August 2009, the Veteran filed what can be considered a notice of disagreement with the March 2009 rating determination as it relates to a right foot disorder because in an attached statement the Veteran identified the right foot injury which he claimed occurred during service and which he contends resulted in foot, back and hip conditions.  While at the hearing in June 2010, the Veteran provided testimony regarding the right foot condition, upon further review of the record, that issue is not currently in appellate status and further procedural actions are necessary.  To date, a statement of the case has not been issued as it relates to the claim of service connection for a right foot disorder.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

The Board as noted above, Veteran testified as to his right foot disorder at the time of his June 2012 hearing and he submitted additional evidence in support of his right foot claim following the hearing.  The RO should review this additional evidence when addressing the issue of service connection for a right foot disorder and perform any other additional development warranted, to include a VA examination, if deemed necessary.  

The Board further observes that the Veteran has indicated that his back and right hip disorders are etiologically related to his right foot disability.  As such, the Board finds that the issues of service connection for degenerative disc disease of the lumbar spine with osteoarthritis and degenerative joint disease of the right hip are inextricably intertwined with the right foot disability.  The appropriate remedy where a pending claim is inextricably intertwined with claims currently on appeal is to defer adjudication of the claims on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to service connection for a right foot disorder.  The issue should be certified to the Board only if a timely substantive appeal is received. 

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If a claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After being given an adequate opportunity to respond, the appeal should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


